Citation Nr: 0613655
Decision Date: 05/11/06	Archive Date: 06/16/06

DOCKET NO. 04-27 671                        DATE MAY 11 2006


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Entitlement to service connection for low back disability, secondary to postoperative residuals of resection of a retroperitoneal seminoma and radiation treatment.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from October 1971 to September 1975, November 1975 to October 1979, and February 1982 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for multiple joint disability claimed as attributable to postoperative residuals and radiation therapy. For the reasons provided below, the case is not ready for appellate review, and is remanded to the RO for additional evidentiary development via the Appeals Management Center (AMC), in Washington, DC.

REMAND

In December 2001, the veteran wrote that he was experiencing pain of the hips, back and shoulders which he believed to be a generalized systemic osteoporosis which was attributable to his surgeries and radiation therapy from his service-connected treatment during service for a retroperitoneal seminoma (cancer). The RO requested the veteran to clarify his claim, and the veteran replied in January 2002 that he was not claiming an increase in his already service-connected postoperative and post-radiation residuals, but that this was a new claim for multijoint pain of the back, neck, shoulders and hips which he believed was principally attributable to massive radiation therapy clearly documented to have been provided during service following surgical removal of the retroperitoneal seminoma.

Following the receipt of private medical evidence submitted by the veteran and VA examinations, the RO granted service connection for left hip arthritis, including a deformed left femoral head which was found upon VA examination to indeed be secondary to radiation therapy. However, because VA examination and X-ray studies did not reveal arthritic or other abnormal involvement in the shoulders, back

- 2 



or neck, those additionally claimed disabilities were denied and the veteran initiated the following appeal. In initiating the appeal, however, the veteran's January 2003 notice of disagreement only contested "the lower back L3-L4" (quotes in original). In so doing, the veteran limited the issue on appeal to only the lumbar spine.

It is clear from a review of the clinical records on file that no private or VA medical examination or opinion supports any finding of a generalized osteoporosis or rheumatoid arthritis or other systemic abnormality of the veteran's bones and joints attributable to the well-documented radiation therapy he received during service. X-ray studies of the cervical spine were negative and private X-ray studies of the shoulders noted a question of a very slight elevation of the lateral ends of both the right and left clavicle, which was opined to be more likely due to a normal developmental variation, than as a result of any injury or disease, and the only other finding was of a possible right shoulder tendonitis, which is in no way related to radiation therapy.

However, with respect to the veteran's low back, which is the sole issue on appeal, the Board notes somewhat of a conflict in the X-ray evidence on file. Private X-ray studies from December 2001 noted postoperative changes in the left paraspinal region and mild degenerative changes evident at L3-L4. However, the November 2002 VA examination noted that current X-ray studies showed no evidence of arthritic change in the lumbar spine with normal disc spaces. Records collected from a private physician include comments in December 2001 of extensive osteoarthritis and postoperative changes in the lumbosacral spine. Subsequent VA X-ray studies in November 2002 again noted unremarkable findings in the lumbar spine. However, all X-ray studies of the lumbar spine uniformly report the existence of multiple surgical clips present in the left paraspinal region, and additionally, X-rays performed in conjunction with the November 2002 VA examination confirmed what the veteran had previously reported that there might be less than normal psoas muscle shadow "so part of that muscle may well have been resected," at the time of the veteran's original surgery for removal of the seminoma cancer.

- 3 

Although the veteran submitted clinical records and statements of his private treating physician, none of those records or statements clearly provided any dear medical opinion that the veteran had low back pathology which was directly attributable to surgical intervention or radiation therapy. The November 2002 VA examination included an opinion that although his left hip abnormality was certainly related to radiation therapy, it was less than likely there was any significant arthritis of the spine attributable to his radiation.

The clinical record on file thus includes conflicting reports with respect to the lumbar spine as to whether or not there are arthritic changes and/or disc space narrowing of any degree, and while it is clear that there is certainly no diagnosis of any generalized osteoporosis, there is a complete absence of any clinical opinion on file as to whether or not the veteran's consistently reported low back pain could in any way be attributable to the removal of musculature at the time of the initial seminoma surgery and/or the fact that multiple surgical clips remain at the site of this surgery.

The Board finds if noteworthy that, subsequent to the November 2002 VA examination, RO adjudication personnel requested additional low back spine and muscle examinations for the specific purpose of inquiring into whether the veteran's low back pain might somehow be related to his treatment during service, but the subsequent March 2004 VA examination for muscles was simply abandoned by the appointed examiner in favor of the physician who had previously examined the veteran in November 2002, and the file was then referred back to the physician who conducted the November 2002 examination and that physician simply included an addendum which repeated his earlier findings.

The veteran has consistently reported low back pain. Reports of X-ray studies regarding the low back are inconsistent. Although it is clear that no X-ray studies of the low back show the type of radiation damage which is demonstrated for the veteran's left femoral head, the question is reasonably raised as to whether, exclusive of radiation treatment, the veteran's low back symptoms may be attributable to the postoperative residuals of resection of muscle, lymph nodes, and the retention of multiple surgical clips in the region.

- 4


In December 2004, the representative complained that the veteran was not provided the developmental examination(s) initiated by RO adjudication personnel, and requested that the appeal be remanded so this action could be completed by one or more physicians who had not previously examined him, and the Board concurs.

Accordingly, the case is REMANDED for the following action:

1. The Board finds that VCAA has previously been satisfied in this appeal, except with respect to any additional notice which might be indicated in accordance with VBA fast letter 6-04.

2. The veteran should be referred for a special VA orthopedic examination of his low back by a physician who has not previously examined him. The claims
folder must be forwarded to the V A orthopedist conducting this examination for review. X-ray studies and any other indicated diagnostic testing should be performed. The question presented for examination in this case is whether the veteran has pathology of the low back (especially at L3-L4) which is attributable to surgical excision of a peritoneal seminoma on the left at about the L3-L41evel and follow-on radiation therapy. The Board would point out the existence of somewhat inconsistent previous X-ray studies from both private and VA sources. The only clinical opinion on file from a November 2002 (with addendum in Apri12004) was that the veteran did not have arthritis secondary to radiation. The question remains, however, as to whether the veteran's consistent complaints of low back pain might be attributable to other incidents of surgery such as the well-documented retention of multiple surgical clips in the region of the surgery coupled with excision

- 5 


of musculature and lymph nodes. In this regard, the Board would point out that although almost all of the contemporaneous records created at the time of the veteran's treatment for cancer during service are included in the claims folder, the Board has not been able to locate the actual surgical report itself. The physician is requested to conduct a complete physical examination, the accomplishment of X-ray studies (and any other diagnostic testing found necessary or useful), and to conduct a careful review of the clinical evidence on file both during the initial treatment of the veteran's cancer, and thereafter. The simple question presented is whether the veteran, as likely as not, has any identifiable pathology or disability of the low back which is reasonably related to the seminoma cancer manifested during service and the surgical and radiological treatment therefor during service. A report of examination which reflects.a review of the historical evidence on file would be useful, and any opinions provided must be accompanied with reasons and bases in explanation of those opinions.

3. After completion of the above development, the RO should review the report of examination for completeness, and it should be returned for any corrective action, if necessary. The RO should then address the question presented on appeal as to whether the veteran has low back disability attributable to incidents of service. If the decision is not to the veteran's and representative's satisfaction, they must be provided with a supplemental statement of the case which includes a discussion of VCAA compliance and the development requested in this remand. They must be offered an opportunity to respond thereto. The case

- 6 



should then be returned to the Board after compliance with appellate procedures. The veteran need do nothing until further notified. .

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 7 




